Citation Nr: 1829715	
Decision Date: 07/18/18    Archive Date: 07/24/18

DOCKET NO.  14-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans Affairs (VA) death benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her nephew


ATTORNEY FOR THE BOARD

T. Matta, Counsel

INTRODUCTION

It is alleged that the appellant's deceased husband had military service which is recognized for the purpose of receipt of VA benefits. 

The matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The appellant and her nephew testified in January 2016 at a hearing before the undersigned Veterans Law Judge (VLJ) sitting in Manila, the Republic of the Philippines (commonly called a Travel Board hearing).  A transcript thereof is on file.  The record was held open for 60 days following this hearing to allow the appellant the opportunity to submit additional evidence; however, additional evidence has not been received.  


FINDING OF FACT

The Department of the Army and the National Personnel Records Center (NPRC) have certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces; and the evidence submitted by the appellant does not show any such service.





CONCLUSION OF LAW

The criteria for basic eligibility for receipt of VA death benefits are not met. 38 U.S.C. §§ 107(a), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R.   §§ 3.41(a), 3.102, 3.156(a), 3.159, 3.203(c) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Eligibility for Veteran Status

It is undisputed that the appellant was married to the decedent, that he died in December 2005, and that the cause of his death is listed on his death certificate as myocardial infarction.  Similarly, it is not contended, or shown, that during his lifetime the appellant's deceased spouse ever applied for any VA benefits. 

Of record is a copy of an Affidavit for Philippine Army Personnel indicating that the appellant's deceased husband had service from July 1943 to December 1945. 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is considered recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107 and 38 C.F.R. § 3.40.  The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; and (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  38 C.F.R.              § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets certain conditions.  See 38 C.R. § 3.203(a).  However, where an appellant does not submit evidence of service, or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c). 

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces. Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In regard to service department findings, the Board notes that, in Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court of Appeals for Veterans Claims (Court) held that a request to the NPRC to verify a claimant's service did not satisfy VA's duty under 38 C.F.R. § 3.203 and indicated such requests should be directed to the Department of the Army. Specifically, the Court determined that a 1998 memorandum of agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) was ambiguous in its delegation of duty to NARA, or its agency, NPRC, for administrative determinations to verify service.  However, in January 2016, the Department of the Army and the NARA signed a new MOA which clearly delegates responsibility of verifying military service to NPRC and effectively supersedes the 1998 MOA.

Here, the record does not reflect any evidence that meets the requirements of 38 C.F.R. § 3.203(a) and the Department of the Army and the NPRC have repeatedly verified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, to include service in the recognized guerrillas, in the service of the United Stated Armed Forces.  Specifically, requests were sent to the NPRC to verify the deceased's service.  In August and November 2013, the NPRC responded that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

The appellant contends this claim is supported by documents (within the record) that include: December 1945 Certificate of Clearance and Report of Separation; General Headquarters Armed Forces of the Philippines AGHR2 Certification; an October 1943 Instruction Order from Headquarters of the 14th  Infantry United States Army Forces in the Philippines; affidavits from other individuals regarding the decedent's name; and an Affidavit for Philippine Army Personnel (PA AGO Form 23).  While these documents may confirm the decedent's status as a Filipino veteran, they otherwise fail to satisfy the requirements of 38 C.F.R. § 3.203(a).  Specifically, none of the documents are official documents from an appropriate United States Service Department.  

Additionally, in an October 2015 memorandum from the Department of the Army relative to a determination of service as to the appellant's deceased husband, it was stated that based on a review of the information provided and official information contained in Army records maintained by the NPRC, there was no change in the prior negative service determination.  After reviewing all the information provided, a claim folder was identified, but it did not contain AGO Form 23.  However, the AGO Form 23 provided by the VA RO in Manila shows "Engineer Battalion, 14th Infantry, United States Armed Forces in the Philippines, Northern Luzon" as the unit of assignment but the appellant's deceased husband's name was not located on any approved guerrilla unit roster.   Under the guidance established by the Department of the Army for the Post-War recognition program, Certification from General Headquarters, Armed Forces of the Philippines could not be accepted to verify service.

As the appellant has not provided additional evidence that would warrant a request for recertification from the service department (Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994)), and based on the evidence of record - to include the determinations of the NPRC and the Department of the Army - the appellant's deceased husband cannot be considered a "veteran" for purposes of VA benefits and her claim must be denied.  38 C.F.R. § 3.203; Duro, 2 Vet. App. at 532; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility to VA death benefits is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


